NOT PRECEDENTIAL

                           UNITED STATES COURT OF APPEALS
                                FOR THE THIRD CIRCUIT
                                     ___________

                                             No. 20-1804
                                             ___________

                                       DANIEL J. HEFFLEY,
                                                    Appellant

                                                    v.

        COMMONWEALTH OF PENNSYLVANIA; SUPREME COURT OF
      PENNSYLVANIA; JUDICIAL CONDUCT BOARD OF PENNSYLVANIA;
           COURT OF COMMON PLEAS OF ALLEGHENY COUNTY
                 ____________________________________

                        On Appeal from the United States District Court
                           for the Western District of Pennsylvania
                            (D.C. Civil Action No. 2:18-cv-01150)
                          District Judge: Honorable Mark R. Hornak
                         ____________________________________

                      Submitted Pursuant to Third Circuit LAR 34.1(a)
                                     January 4, 2021
               Before: MCKEE, SHWARTZ, and RESTREPO, Circuit Judges

                                 (Opinion filed February 10, 2021)
                                            _________

                                               OPINION*
                                               _________

PER CURIAM



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not constitute binding
precedent.
        Pro se appellant Daniel Heffley appeals after the District Court dismissed his in

forma pauperis lawsuit alleging, among other things, violations of the Americans with

Disabilities Act (“ADA”) and Section 504 of the Rehabilitation Act of 1973 (“Section

504”).1 For the reasons detailed below, we will affirm.

        On August 29, 2018, Heffley initiated this action against the Commonwealth of

Pennsylvania, the Supreme Court of Pennsylvania, the Judicial Conduct Board of

Pennsylvania, and the Allegheny County Court of Common Pleas. In pertinent part, he

claimed that that six actions taken during his child custody proceedings in state court

violated the ADA and Section 504. The District Court subsequently granted the

defendants’ motion to dismiss, concluding that the claims relating to the six actions were

untimely under the applicable statute of limitations.2

        We have jurisdiction under 28 U.S.C. § 1291 and exercise plenary review over the

District Court’s decision to grant a motion to dismiss on statute of limitations grounds.

See Algrant v. Evergreen Valley Nurseries Ltd. P’ship, 126 F.3d 178, 181 (3d Cir. 1997).


1
 Heffley brought several constitutional claims under 42 U.S.C. § 1983 as well, but the District Court
dismissed these claims sua sponte on screening the complaint pursuant to 28 U.S.C. § 1915(e), and
Heffley did not challenge that order in his brief. Accordingly, Heffley has forfeited any challenge to the
dismissal of those claims. See M.S. by & through Hall v. Susquehanna Twp. Sch. Dist., 969 F.3d 120, 124
n.2 (3d Cir. 2020).

2
 Heffley also brought claims for violations of the ADA and Section 504, based on a seventh event, which
the District Court concluded were timely, but meritless. Heffley has forfeited any challenge to the
dismissal on the merits of these claim by failing to raise them in his brief. See M.S. by & through Hall,
969 F.3d at 124 n.2.
                                                      2
The District Court may grant such a motion when the time-bar is apparent on the face of

the complaint. See Schmidt v. Skolas, 770 F.3d 241, 249 (3d Cir. 2014). In addition to

considering the allegations in the complaint, courts may consider exhibits submitted with

the complaint and matters of public record. Id.

       The District Court did not err in concluding that Heffley’s ADA and Section 504

claims were untimely. These claims are subject to Pennsylvania’s two-year statute of

limitations on personal injury actions. See Disabled in Action of Pa. v. Se. Pa. Transp.

Auth., 539 F.3d 199, 208 (3d Cir. 2008). The statute of limitations does not begin to run

until the plaintiff discovers, or should have discovered, that he has been injured and that

another party’s conduct caused his injury. Id. at 214, 216.

       As accurately detailed by the District Court, it is clear from the complaint and

attached exhibits that the ADA and Section 504 claims were based on events that

occurred and were discoverable by Heffley before August 29, 2016 (the limitations date).

Some of the events took place while Heffley was present in court, and Heffley discussed

most of the events in documents he filed before the limitations date in state court and

other fora. Heffley asserts that he, by virtue of his disabilities, could not have reasonably

known of the alleged wrongs. However, “[t]he determination of the time at which a

claim accrues is an objective inquiry; we ask not what the plaintiff actually knew but

what a reasonable person should have known.” Kach v. Hose, 589 F.3d 626, 634 (3d Cir.

2009) (citation omitted). The allegations and exhibits indicate strongly that Heffley

                                              3
himself knew of them before the limitations date. Regardless, it is clear that a reasonable

plaintiff should have known of the alleged injuries before the limitations date.

       Furthermore, the District Court did not err in concluding that there was no basis

for tolling the statute of limitations. To the extent that Heffley’s brief can be read as

challenging the District Court’s rejection of his continuing violations theory for tolling,

his argument fails because the claims arose from isolated, distinct events. See Cowell v.

Palmer Twp., 263 F.3d 286, 292 (3d Cir. 2001) (explaining that “when a defendant’s

conduct is part of a continuing practice, an action is timely so long as the last act

evidencing the continuing practice falls within the limitations period”).

       Accordingly, we will affirm the judgment of the District Court. Heffley’s motion

for leave to file supplemental appendix with reply brief and his supplemental motion for

leave to submit an additional response are both granted.




                                              4